      Case 4:20-cv-02654 Document 1 Filed on 07/28/20 in TXSD Page 1 of 10



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 JOHNNY BALES, Individually and For Others                 Case No. 4:20-cv-02654
 Similarly Situated,
                     Plaintiff,                            JURY TRIAL DEMANDED

 v.                                                        COLLECTIVE ACTION PURSUANT
                                                           TO 29 U.S.C. § 216(b)
 CRESTWOOD MIDSTREAM PARTNERS LP,
               Defendant.



                                   ORIGINAL COMPLAINT

                                             SUMMARY

       1.      Plaintiff Johnny Bales (Bales) brings this lawsuit to recover unpaid overtime wages and

other damages from Crestwood Midstream Partners LP (Crestwood) under the Fair Labor Standards

Act (FLSA).

       2.      Bales worked for Crestwood as a Senior Craft Inspector.

       3.      Bales and the Day Rate Inspectors (as defined below) regularly worked for Crestwood

in excess of forty (40) hours each week.

       4.      But Crestwood did not pay them overtime.

       5.      Instead of paying overtime as required by the FLSA, Crestwood improperly paid Bales

and the Day Rate Inspectors a daily rate with no overtime compensation.

       6.      This collective action seeks to recover the unpaid overtime wages and other damages

owed to these workers.

                                    JURISDICTION AND VENUE

       7.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and

29 U.S.C. § 216(b).
      Case 4:20-cv-02654 Document 1 Filed on 07/28/20 in TXSD Page 2 of 10



        8.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial

portion of the events giving rise to this action occurred in this District.

        9.      Crestwood is headquartered in Houston, Texas.

                                             THE PARTIES

        10.     Bales worked for Crestwood from approximately December 2018 until October 2019

as a Senior Craft Inspector.

        11.     Throughout his employment, Crestwood paid Bales a flat daily rate for each day

worked regardless of the total hours worked in a workweek (“day rate pay plan”).

        12.     Bales’s consent to be a party plaintiff is attached as Exhibit A.

        13.     Bales brings this action on behalf of himself and all other similarly situated workers

who were paid by Crestwood’s day-rate system. Crestwood paid each of these workers a flat amount

for each day worked and failed to pay them overtime for all hours that they worked in excess of 40

hours in a workweek in violation of the FLSA.

        14.     The class of similarly situated employees or putative class members sought to be

certified is defined as follows:

                All current and former inspectors who worked for or on behalf of
                Crestwood Midstream Partners LP and who were paid according
                to its day rate pay plan in the past three (3) years (the “Day Rate
                Inspectors”).

        15.     The identities of the Day Rate Inspectors can be readily ascertained from Crestwood’s

records.

        16.     Crestwood Midstream Partners LP is a Texas corporation and may be served with

process by serving its registered agent: 1999 Bryan Street, Suite 900, Dallas, TX 75201.

                                    COVERAGE UNDER THE FLSA

        17.     At all times hereinafter mentioned, Crestwood was and is an employer within the

meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).
                                                    2
      Case 4:20-cv-02654 Document 1 Filed on 07/28/20 in TXSD Page 3 of 10



        18.     At all times hereinafter mentioned, Crestwood was and is an enterprise within the

meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

        19.     At all relevant times, Crestwood has been part of an enterprise engaged in commerce

or in the production of goods for commerce within the meaning of section 3(s)(1) of the FLSA, 29

U.S.C. § 203(s)(1).

        20.     At all relevant times, Crestwood has, and has had, employees engaged in commerce or

in the production of goods for commerce, or employees handling, selling, or otherwise working on

goods or materials (including tools, flashlights, smart phones/devices, badges, uniforms, computers,

personal protection equipment, etc.) that have been moved in or produced for commerce.

        21.     In each of the past 3 years, Crestwood’s annual gross volume of sales has well exceeded

$1,000,000 for at least the past 3 years.

        22.     At all relevant times, Bales and the Day Rate Inspectors were engaged in commerce or

in the production of goods for commerce.

        23.     Crestwood uniformly applied its policy of paying its Inspectors, including Bales, a day

rate with no overtime compensation.

        24.     Crestwood applied this policy regardless of any alleged individualized factors such as

job position, job duties/responsibilities, or geographic location.

        25.     By paying its Inspectors a day rate with no overtime compensation, Crestwood violated

(and continues to violate) the FLSA’s requirement that it pay employees at 1 and ½ times their regular

rates for hours worked in excess of 40 in a workweek.

        26.     As a result of this policy, Crestwood and the Day Rate Inspectors do not receive

overtime as required by the FLSA.




                                                   3
        Case 4:20-cv-02654 Document 1 Filed on 07/28/20 in TXSD Page 4 of 10



         27.    Crestwood’s uniform compensation scheme of paying its Inspectors a day rate with

no overtime compensation for weeks in which these workers work over 40 hours is, in of itself, a

violation of the FLSA. 29 U.S.C. § 207(a) & (e).

                                              THE FACTS

         28.    Crestwood owns and operates midstream oil and gas assets. It provides oil and gas

storage, processing, supply, logistics, and transportation services.

         29.    To complete its business objectives, it hires personnel (like Bales) to perform

inspection work.

         30.    Many of these individuals worked for Crestwood on a day rate basis (without overtime

pay).

         31.    These workers make up the proposed collective of Day Rate Inspectors.

         32.    While exact job titles and job duties may differ, these employees are subjected to the

same or similar illegal pay practices for similar work.

         33.    Throughout his employment with Crestwood, Crestwood paid him on a day rate basis.

         34.    Bales and the Day Rate Inspectors work for Crestwood under its day rate pay scheme.

         35.    Bales and the Day Rate Inspectors do not receive a salary.

         36.    If Bales and the Day Rate Inspectors did not work, they did not get paid.

         37.    Bales and the Day Rate Inspectors receive a day rate.

         38.    Bales and the Day Rate Inspectors do not receive overtime pay.

         39.    This is despite the fact Bales and the Day Rate Inspectors often worker 10 or more

hours a day, for 7 days a week, for weeks at a time.

         40.    For example, Bales received a day rate for each day he worked for Crestwood.

         41.    Although he typically worked 7 days a week, for 10 or more hours a day, he did not

receive any overtime pay.


                                                    4
        Case 4:20-cv-02654 Document 1 Filed on 07/28/20 in TXSD Page 5 of 10



         42.    Bales and the Day Rate Inspectors received the day rate regardless of the number of

hours they worked in a week, even when they worked more than 40 hours.

         43.    Bales and the Day Rate Inspectors are not employed on a salary basis.

         44.    Bales and the Day Rate Inspectors do not, and never have, received guaranteed weekly

compensation from Crestwood irrespective of the day worked (i.e., the only compensation they receive

is the day rate they are assigned for all hours worked in a single day or week).

         45.    Bales and the Day Rate Inspectors work in accordance with the schedule set by

Crestwood and/or its clients.

         46.    Bales’s work schedule is typical of the Day Rate Inspectors.

         47.    Crestwood controls Bales and the Day Rate Inspectors’ pay.

         48.    Likewise, Crestwood and/or its clients control Bales and the Day Rate Inspectors’

work.

         49.    Crestwood requires Bales and the Day Rate Inspectors to follow Crestwood and/or

its clients’ policies and procedures.

         50.    Bales and the Day Rate Inspectors’ work must adhere to the quality standards put in

place by Crestwood and/or its clients.

         51.    Bales and the Day Rate Inspectors are not required to possess any unique or

specialized skillset (other than that maintained by all other workers in their respective positions) to

perform their job duties.

         52.    As an Inspector, Bales was responsible for ensuring Crestwood’s and/or its clients’

projects were completed according to established guidelines, specifications, and restrictions.

         53.    All Crestwood’s Day Rate Inspectors perform similar duties, inspecting projects,

ensuring work is done according to established guidelines, specifications, and restrictions.




                                                   5
        Case 4:20-cv-02654 Document 1 Filed on 07/28/20 in TXSD Page 6 of 10



         54.     Bales and the Day Rate Inspectors provide inspection reports to Crestwood (and/or

its clients’) personnel.

         55.     At all relevant times, Crestwood and/or its clients maintained control over Bales and

the Day Rate Inspectors via hiring, firing, discipline, timekeeping, payroll, and other employment

practices.

         56.     Bales and the Day Rate Inspectors do not have the power to hire or fire any employees.

         57.     Bales’s working relationship with Crestwood is similar Crestwood’s relationship with

its other Day Rate Inspectors.

         58.     Crestwood knew Bales and the Day Rate Inspectors worked more than 40 hours in a

week.

         59.     Crestwood knew, or showed reckless disregard for, whether the Day Rate Inspectors

were entitled to overtime under the FLSA.

         60.     Nonetheless, Crestwood failed to pay Bales and the Day Rate Inspectors overtime.

         61.     Crestwood willfully violated the FLSA.

                                          CAUSES OF ACTION
                                          FLSA VIOLATIONS

         62.     By failing to pay Bales and those similarly situated to him overtime at one-and-one-

half times their regular rates, Crestwood violated the FLSA’s overtime provisions.

         63.     Crestwood owes Bales and those similarly situated to him the difference between the

rate actually paid and the proper overtime rate.

         64.     Because Crestwood knew, or showed reckless disregard for whether, its pay practices

violated the FLSA, Crestwood owes these wages for at least the past three years.

         65.     Crestwood is liable to Bales and those similarly situated to him for an amount equal to

all unpaid overtime wages as liquidated damages.



                                                   6
      Case 4:20-cv-02654 Document 1 Filed on 07/28/20 in TXSD Page 7 of 10



        66.     Bales and those similarly situated to him are entitled to recover all reasonable attorneys’

fees and costs incurred in this action.

                                  COLLECTIVE ACTION ALLEGATIONS

        67.     Bales incorporates all previous paragraphs and alleges that the illegal pay practices

Crestwood imposed on Bales were likewise imposed on the Putative Class Members.

        68.     Numerous individuals were victimized by this pattern, practice, and policy which is in

willful violation of the FLSA.

        69.     Numerous other individuals who worked with Bales indicated they were paid in the

same manner, performed similar work, and were not properly compensated for all hours worked as

required by state and federal wage laws.

        70.     Based on his experiences and tenure with Crestwood, Bales is aware that Crestwood’s

illegal practices were imposed on the Day Rate Inspectors.

        71.     The Day Rate Inspectors were all not afforded the overtime compensation when they

worked in excess of forty (40) hours per week.

        72.     Crestwood’s failure to pay wages and overtime compensation at the rates required by

state and/or federal law result from generally applicable, systematic policies, and practices which are

not dependent on the personal circumstances of the Day Rate Inspectors.

        73.     Bales’s experiences are therefore typical of the experiences of the Day Rate Inspectors.

        74.     The specific job titles or precise job locations of the Day Rate Inspectors do not

prevent class or collective treatment.

        75.     Bales has no interests contrary to, or in conflict with, the Day Rate Inspectors. Like

each Day Rate Inspector, Bales has an interest in obtaining the unpaid overtime wages owed to him

under federal law.




                                                    7
        Case 4:20-cv-02654 Document 1 Filed on 07/28/20 in TXSD Page 8 of 10



         76.    A collective action, such as the instant one, is superior to other available means for fair

and efficient adjudication of the lawsuit.

         77.    Absent this action, many Day Rate Inspectors likely will not obtain redress of their

injuries and Crestwood will reap the unjust benefits of violating the FLSA and applicable state labor

laws.

         78.    Furthermore, even if some of the Day Rate Inspectors could afford individual

litigation against Crestwood, it would be unduly burdensome to the judicial system.

         79.    Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of individual members of the classes and provide for judicial consistency.

         80.    The questions of law and fact common to the Day Rate Inspectors predominate over

any questions affecting solely the individual members. Among the common questions of law and fact

are:

                a.      Whether the Day Rate Inspectors’ rights were violated as a result of

                        Crestwood’s day rate pay plan;

                b.      Whether Crestwood’s day rate pay plan was made in good faith;

                c.      Whether Crestwood’s decision to not pay time and a half for overtime to the

                        Day Rate Inspectors was made in good faith;

                d.      Whether Crestwood’s violation of the FLSA was willful; and

                e.      Whether Crestwood’s illegal pay practices were applied uniformly across the

                        nation to all Day Rate Inspectors.

         81.    Bales’s claims are typical of the claims of the Day Rate Inspectors. Bales and the Day

Rate Inspectors sustained damages arising out of Crestwood’s illegal and uniform employment policy.

         82.    Bales knows of no difficulty that will be encountered in the management of this

litigation that would preclude its ability to go forward as a collective or class action.


                                                     8
      Case 4:20-cv-02654 Document 1 Filed on 07/28/20 in TXSD Page 9 of 10



        83.     Although the issue of damages may be somewhat individual in character, there is no

detraction from the common nucleus of liability facts. Therefore, this issue does not preclude

collective treatment.

                                           JURY DEMAND

        84.     Bales demands a trial by jury

                                                PRAYER

        85.     WHEREFORE, Bales prays for judgment against Crestwood as follows:

                a.      An Order designating this lawsuit as a collective action and permitting the

                        issuance of a notice pursuant to 29 U.S.C. § 216(b) to all similarly situated

                        individuals with instructions to permit them to assert timely FLSA claims in

                        this action by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b);

                b.      For an Order pursuant to Section 16(b) of the FLSA finding Crestwood liable

                        for unpaid back wages due to Bales and the FLSA Class Members for

                        liquidated damages equal in amount to their unpaid compensation;

                c.      For an Order awarding Bales and the Day Rate Inspectors their reasonable

                        attorneys’ fees and expenses as provided by the FLSA;

                d.      For an Order awarding attorneys’ fees, costs and pre- and post-judgment

                        interest; and

                e.      For an Order granting such other and further relief as may be necessary and

                        appropriate.




                                                   9
Case 4:20-cv-02654 Document 1 Filed on 07/28/20 in TXSD Page 10 of 10



                               Respectfully submitted,

                               By: /s/ Michael A. Josephson______
                                   Michael A. Josephson
                                   Texas Bar No. 24014780
                                   Fed. Id. 27157
                                   Andrew W. Dunlap
                                   Texas Bar No. 24078444
                                   Federal ID No. 1093163
                                   Carl A. Fitz
                                   Texas Bar No. 24105863
                                   Fed. Id. 3158237
                                   JOSEPHSON DUNLAP LLP
                                   11 Greenway Plaza, Suite 3050
                                   Houston, Texas 77046
                                   713-352-1100 – Telephone
                                   713-352-3300 – Facsimile
                                   mjosephson@mybackwages.com
                                   adunlap@mybackwages.com
                                   cfitz@mybackwages.com

                                  AND

                                  Richard J. (Rex) Burch
                                  Texas Bar No. 24001807
                                  Fed. Id. 21615
                                  BRUCKNER BURCH PLLC
                                  8 Greenway Plaza, Suite 1500
                                  Houston, Texas 77046
                                  713-877-8788 – Telephone
                                  713-877-8065 – Facsimile
                                  rburch@brucknerburch.com

                               ATTORNEYS IN CHARGE FOR PLAINTIFF




                                 10
